Currie, C. J.
(concurring). The court’s opinion fails to decide an issue which was strenuously argued by the parties both in the briefs and on oral argument. This is: Upon whom falls the burden of proof to establish the cause of damage where the bill of lading contains the words “shipper’s load and count.”
At common law the burden of proof was on the common carrier of goods to show that their damage in transit was not due to the fault of the carrier. 9 Am. Jur., Carriers, p. 941, sec. 835, states:
“When proof is given by the plaintiff that goods, delivered to a carrier in good condition, were damaged while in the hands of the carrier, a presumption arises that the damage was due to its negligence and the burden of proof is upon it to show that it was free from negligence, or that, notwithstanding its negligence, the damage occurred without its fault; that is, that its negligence did not contribute to the damage. Accordingly, the mere proof of delivery of the goods to the carrier in good order, and of their arrival at the place of destination in bad order, makes out a prima facie case against the carrier, so that if no explanation is given as to how the injury occurred, the carrier may be held responsible.”
Sec. 120.23 (2), Stats., provides in part as follows:
“The carrier may, also, by inserting in the bill the words ‘shipper’s load and count’ or other words of like purport indicate that the goods were loaded by the shipper and the description of them made by him; and if such statement be true, the carrier shall not be liable for damages caused by *431the improper loading or by the nonreceipt or by the misde-scription of the goods described in the bill.” (Italics supplied. )
There is nothing in this statute which is indicative of any legislative intent that it was to work a change in the common law with respect to burden of proof. The statute merely adds one more exception to a carrier’s absolute liability for damage in transit. To take advantage of the statute, the instant defendants not only had the burden to establish that the windows shipped under the bill of lading marked “shipper’s load and count” were improperly packed by the shipper Crestline, but also that the damage to the windows was caused by such improper packing. If defendants failed to meet this burden of proof, plaintiff would be entitled to recover for the damage caused to the windows.
I join in the court’s opinion because under the evidence the trial court could find defendants met this burden of proof.
I am authorized to state that Mr. Justice Beilfuss joins in this concurring opinion.